Gest, J.,
The exceptant in this case complains that the Auditing Judge did not allow him an adequate counsel fee. In Scattergood’s Estate, 2 Phila. 158, the Supreme .Court said: “We trust the judgment of an auditor, in matters like this, as we trust a jury in the assessment of damages, never disregarding the decision of either, unless in cases where the error is perfectly glarihg.” This case and many others that followed it were cited in Bergdoll’s Estate, 25 Dist. R. 102, and subsequently in Kujack’s Estate, 4 D. & C. 414. Glaring, or, at least, manifest error must be shown, and no such error appears here.
The exceptions are dismissed and the adjudication is confirmed absolutely.